Electronically Filed
                                                       Supreme Court
                                                       SCWC-30108
                                                       12-FEB-2014
                                                       12:49 PM



                           SCWC-30108
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

            SURVIVORS OF GARY S. KANESHIRO, DECEASED,
                  Petitioner/Claimant-Appellant,
                               vs.
            DIAMOND HEAD PETROLEUM, INC., and HAWAII
              EMPLOYERS’ MUTUAL INSURANCE COMPANY,
         Respondent/Employer/Insurance Carrier-Appellee.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. 30108; CASE NO. AB 2007-148 (2-05-04303))
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     Circuit Judge Border, in place of Acoba, J., recused)
          Petitioner/Claimant-Appellant Survivors of Gary S.

Kaneshiro’s application for writ of certiorari, filed on January

6, 2014, is hereby rejected.

          DATED: Honolulu, Hawai#i, February 12, 2014.

 Wayne H. Mukaida                    /s/ Mark E. Recktenwald
 for petitioner
                                     /s/ Paula A. Nakayama
 Brian G.S. Choy and
 Keith M. Yonamine                   /s/ Sabrina S. McKenna
 for respondent
                                     /s/ Richard W. Pollack

                                     /s/ Patrick W. Border